Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-9-2005

USA v. Pinkston
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4783




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Pinkston" (2005). 2005 Decisions. Paper 1461.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1461


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                      No. 03-4783


             UNITED STATES OF AMERICA

                           v.

            KENYATTA PINKSTON, a/k/a Yatta
                                   Appellant
             (D.C. Crim. No. 03-cr-00342-2)


                      No. 03-4784


             UNITED STATES OF AMERICA

                                v.

            MAWULDA PINKSTON, a/k/a Sin,
                                  Appellant
            (D.C. Crim. No. 03-cr-00342-1)


APPEAL FROM THE UNITED STATES DISTRICT COURT
         FOR THE DISTRICT OF NEW JERSEY
    District Judge: The Honorable Garrett E. Brown, Jr.


               Argued: February 7, 2005


 Before: BARRY, FUENTES, and BECKER, Circuit Judges


             (Opinion Filed: March 9, 2005)
R. Louis Gallagher, II, Esq. (Argued)
1487 State Highway 38 West
Hainesport, NJ 08036

Counsel for Appellant Kenyatta Pinkston


John S. Furlong, Esq. (Argued)
Furlong & Krasny
820 Bear Tavern Road
Mountain View Office Park, Suite 304
West Trenton, NJ 08628

Counsel for Appellant Mawalda Pinkston


Sabrina G. Comizzoli, Esq. (Argued)
George S. Leone, Esq.
Assistant U.S. Attorney
Office of the United States Attorney
970 Broad Street
Room 700
Newark, NJ 07102

Counsel for Appellee




                                        OPINION




BARRY, Circuit Judge

      Mawulda Pinkston and Kenyatta Pinkston appeal from judgments of conviction

and sentence imposed following an eight-day bench trial before the U.S. District Court

for the District of New Jersey. In broad summary, the Pinkstons were convicted of one



                                            2
count of conspiracy to distribute and possess with intent to distribute more than fifty

grams of crack cocaine and seven counts of distribution and possession with intent to

distribute either cocaine or crack cocaine, all in connection with the drug distribution

business they operated in Trenton, New Jersey. Mawulda Pinkston was sentenced to 210

months incarceration and Kenyatta Pinkston was sentenced to 235 months incarceration.

       The government accurately and fairly succinctly described what we have before us

on these appeals.

       “[Appellants’] brief contains fourteen points, many of which, in turn,
       contain a multitude of undeveloped subclaims and allegations arising from
       inferences drawn in [appellants’] favor. Several of the points raised do not
       contain a clear statement of [appellants’] appellate contentions, reasons
       supporting those contentions, citations to authorities, or citations to the
       record below to demonstrate that [appellants] had raised the issue in the
       District Court in the first instance. Indeed, several Argument Points in
       [appellants’] brief contain only two sentences and a citation to the
       arguments [appellants] raised below.

Appellee’s Br. at 20-21.

       We have, nonetheless, carefully considered each of the numerous contentions

raised by appellants and we have heard extensive oral argument on these appeals. We are

convinced that these contentions are without merit and, therefore, that the judgments of

conviction should be affirmed.

       Because, however, appellants at least arguably raise a challenge to their sentences

under United States v. Booker, ___ U.S. ___, 125 S. Ct. 738 (2005), and because we have

determined that any such issues are best determined by the District Court in the first



                                             3
instance, we will vacate the sentences and remand for resentencing in accordance with

Booker.

       The judgments of conviction will be affirmed, the sentences will be vacated, and

this matter will be remanded to the District Court for resentencing.




                                             4